           Case 5:20-cv-00530-D Document 20 Filed 08/19/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

RAMALLE MEADOWS,                          )
                                          )
        Plaintiff,                        )
                                          )
v.                                        )       Case No. CIV-20-530-D
                                          )
THE CITY OF THE VILLAGE,                  )
OKLAHOMA, et al.,                         )
                                          )
       Defendants.                        )

                                         ORDER

       Before the Court is Defendants Jacobson and Swartzbaugh’s, in Their Official

Capacities, Motion to Dismiss [Doc. No. 17], filed under Fed. R. Civ. P. 12(b)(6). Plaintiff,

who appears pro se, has responded by filing his own Motion to Dismiss Defendants

Jacobson and Swartzbaugh in Their Official Capacities [Doc. No. 19]. Plaintiff states that

he agrees with Defendants’ position, and asks that their Motion be granted. Plaintiff states

that he intends to proceed with his claims against Defendants Jacobson and Swartzbaugh

only in their individual capacities.

       IT IS THEREFORE ORDERED that Defendants Jacobson and Swartzbaugh’s

Motion to Dismiss [Doc. No. 17] and Plaintiff’s Motion to Dismiss [Doc. No. 19] are

GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s action against Defendants Ryan

Jacobsen and Mark Swartzbaugh in their official capacities is DISMISSED. This action

will proceed against these defendants only in their individual capacities.
   Case 5:20-cv-00530-D Document 20 Filed 08/19/20 Page 2 of 2




IT IS SO ORDERED this 19th day of August, 2020.




                                  2
